— Appeal from a judgment of the County Court of Schenectady County, rendered March 14, 1975, convicting defendant, upon his plea of guilty, of the crime of the criminal sale of a controlled substance in the third degree, a Class A-III felony. It is the defendant’s contention that following the plea of guilty, but before the imposition of sentence, the court should not have accepted his plea. The record discloses that on January 24, 1975, the defendant, through his counsel, offered to plead guilty to the above charge and that the court adjourned the matter until March 5. It appears that on March 5 the defendant moved to withdraw his plea of guilty and that the court again adjourned the matter for the purpose of a hearing on the application to withdraw the plea. Thereafter, on March 14, the defendant again appeared with counsel, withdrew his request and entered a plea of guilty. On the present record, no prejudice appears so far as the plea is concerned nor were the rights of the defendant in any way violated. Judgment affirmed. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.